NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      KENNETH SANDERS, Appellant.

                             No. 1 CA-CR 20-0110
                              FILED 03-25-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR 2019-006543-001
               The Honorable Joseph P. Mikitish, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Jennifer L. Holder
Counsel for Appellee

Maricopa County Public Defender, Phoenix
By Thomas K. Baird
Counsel for Appellant
                           STATE v. SANDERS
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge D. Steven Williams and Judge James B. Morse Jr. joined.


C A M P B E L L, Judge:

¶1            The superior court sentenced Kenneth Sanders as a category-
three repetitive offender after he was convicted on five felony counts. The
State failed to allege historical prior felony convictions as a sentence
enhancement before trial, as required by A.R.S. § 13-703(N) (“Section
703(N)”). However, Sanders received actual notice before trial of the State’s
intention to seek enhanced sentences. For the following reasons, we affirm
the convictions and sentences.

                             BACKGROUND

¶2            The State charged Sanders with eight felony and
misdemeanor counts, which were tried to a jury. Before trial, the State filed
an amendment to the indictment alleging aggravating factors and historical
prior felony convictions as sentence enhancements. The trial resulted in a
mistrial.

¶3           The State then filed a complaint alleging ten counts, including
seven felony and three misdemeanor charges committed on four separate
dates of offense. The resulting indictment alleged Sanders, if convicted,
would be sentenced under A.R.S. §§ 13-701 and -702, sentencing statutes
applicable to non-repetitive offenders. Unlike in the first case, the State
failed to amend the indictment before trial to allege prior convictions or
aggravating circumstances. During the second trial, the first case was
dismissed without prejudice.

¶4            At the conclusion of the second trial, the jury acquitted
Sanders of one felony count, but returned guilty verdicts on the remaining
nine counts. Following the return of the verdicts, the superior court noted
it had just received the State’s request to amend the indictment to allege
prior felony convictions as well as its request to allege aggravating
circumstances. Without objection, the court proceeded to conduct a trial on
the aggravating circumstances, and the jury found four aggravating factors
beyond a reasonable doubt.



                                     2
                            STATE v. SANDERS
                            Decision of the Court

¶5             The superior court then held a hearing on Sanders’ prior
felony convictions. Again, Sanders did not object. The State proved two
historical prior felony convictions by clear and convincing evidence.1 The
court sentenced Sanders to presumptive concurrent terms as a category-
three repetitive offender on each felony, with the exception of count 2, for
which the court imposed a suspended sentence with a lifetime term of
probation.2 The concurrent sentences range from 3.75 to 11.25 years. If
Sanders had been sentenced as a non-repetitive offender, the presumptive
sentences would have ranged from 1.5 to 3.5 years. A.R.S. § 13-702(D).
Sanders filed a timely appeal. He does not challenge his convictions but
argues his sentences are illegal.

                               DISCUSSION

¶6             For the first time on appeal, Sanders argues that the superior
court imposed an illegal sentence by sentencing him as a repetitive
offender. He contends that because the State failed to amend the indictment
to allege historical prior felony convictions before trial began, the court
lacked authority to impose enhanced sentences. See A.R.S. § 13-703(N). The
legality of a sentence, including “[w]hether the trial court applied the
correct sentencing statute,” State v. Hollenback, 212 Ariz. 12, 16, ¶ 12 (App.
2005), is a question of law, which we review de novo, State v. Johnson, 210
Ariz. 438, 440, ¶ 8 (App. 2005). Because Sanders did not raise this issue to
the superior court, we review only for fundamental, prejudicial error. State
v. Escalante, 245 Ariz. 135, 140, 146, ¶¶ 12, 43 (2018) (reversing convictions
and sentences on charges where fundamental error prejudiced defendant
but affirming remaining counts where defendant was not prejudiced by the
error).

¶7             In Arizona, a defendant may be sentenced as a repetitive
offender pursuant to A.R.S. § 13-703(C) only if “an allegation of prior
conviction is charged in the indictment or information.” A.R.S. § 13-703(N).
The allegation must be filed no later than 20 days before trial, Ariz. R. Crim.
P. 13.5(a) and 16.1(b), and “may not be alleged after the verdict is returned,”
State v. Williams, 144 Ariz. 433, 442 (1985); see also State v. Benak, 199 Ariz.
1      We view the evidence in the light most favorable to sustaining the
court’s ruling. In re John M., 201 Ariz. 424, 426, ¶ 7 (App. 2001).

2      The State asked that the prior felony convictions not be applied to
count 2, which would allow Sanders to be placed on probation following
his prison sentence. Sanders again did not object, nor does he challenge the
imposition of probation.


                                       3
                            STATE v. SANDERS
                            Decision of the Court

333, 337, ¶ 14 (App. 2001) (“[F]undamental fairness and due process require
that allegations that would enhance a sentence be made before trial so that
the defendant can evaluate his options.”).

¶8             Under Williams, however, strict compliance with Section
703(N) is not required if the defendant has adequate notice, before trial, that
the State will ask the court to impose an enhanced sentence based on prior
convictions or aggravating circumstances. 144 Ariz. at 442. This is because
“a defendant is not prejudiced by noncompliance with A.R.S. § 13–604(K)
[now Section 703(N)] provided he is on notice before trial that the
prosecution intends to seek the enhanced punishment provisions of the
statute.” Id. The pretrial notice to the defendant, however, must be adequate
to inform him “of the charge of an allegation of prior convictions, so as not
to be misled, surprised or deceived in any way by the allegations.” State v.
Bayliss, 146 Ariz. 218, 219 (App. 1985).

¶9           There is no dispute that the State failed to strictly comply with
Section 703(N). The State, however, argues it gave Sanders adequate notice
under Williams that it intended to ask the court to impose enhanced
sentences based on aggravating circumstances and his historical prior
felony convictions.

¶10            First, long before trial, the State filed a disclosure statement
notifying Sanders it “intend[ed] to use [his] prior felony convictions as
aggravating circumstances pursuant to A.R.S. § 13-701 and for sentence
enhancement under § 13-703 and § 13-704.” In his notice of defenses,
Sanders responded that he intended to challenge the sufficiency of the prior
convictions, illustrating that he knew of the State’s intention to allege
historical prior felony convictions as sentencing enhancers.

¶11            Second, in the parties’ final joint pretrial statement, they
agreed that, if convicted, Sanders would be sentenced as a category-three
repetitive offender under A.R.S. § 13-703(J). Although the pretrial statement
did not specify whether Sanders faced sentencing as a repetitive offender
due to historical prior felony convictions or because the indictment alleged
felonies on four separate dates of offense, Sanders was plainly on notice that
he could be subject to enhanced sentences as a repetitive offender under
A.R.S. § 13-703.

¶12           Third, more than three weeks before trial, the State attempted
to amend the indictment to allege sentencing enhancements pursuant to
§ 13-703(C) and (N). Although the superior court’s e-filing system rejected
the filing, the State emailed Sanders’ counsel notice of the proposed



                                      4
                            STATE v. SANDERS
                            Decision of the Court

amendment, and Sanders’ counsel acknowledged to the court that he
received the State’s intended filings.

¶13           The State’s pretrial actions, viewed collectively, gave Sanders
adequate notice of the specific grounds on which it would ask the court to
impose enhanced sentences under § 13-703 based on both prior felony
convictions and aggravating circumstances. See State v. Jobe, 157 Ariz. 328,
330 (App. 1988) (holding State’s failure to formally file all operative
pleadings was harmless error because defendant had actual,
constitutionally adequate notice prior to trial); State v. Whitney, 159 Ariz.
476, 481 (1989) (finding no error when State’s allegation of the dangerous
nature of the offense was untimely but defendant had notice based on the
nature of the crime alleged); but see Benak, 199 Ariz. at 337–38, ¶¶ 16–19
(remanding for resentencing when State failed to refer to the relevant
sentencing statute or mention “violent crime” in asking the court to rule
defendant ineligible for probation based on a previous violent crime
conviction).

¶14            Sanders’ knowledge of the State’s intentions is also illustrated
by the fact he did not object when the superior court proceeded to address
his historical prior felony convictions. In contrast, Sanders did object when
the State raised that he was on probation, an aggravating circumstance,
because “it [was] not filed as an allegation of an aggravating circumstance.”
The fact that Sanders raised that objection but did not object to the use of
historical prior felony convictions or the other alleged aggravating
circumstances further verifies he had actual notice of the State’s intentions.

¶15          Because Sanders had actual notice of the State’s intention to
seek enhancement of his sentences under Section 13-703(N) (formerly
A.R.S. § 13–604(K)), the enhanced sentences were not illegal. Accordingly,
Sanders has failed to demonstrate that the superior court committed
fundamental, prejudicial error. Escalante, 245 Ariz. at 142, ¶ 21.




                                      5
                          STATE v. SANDERS
                          Decision of the Court

                             CONCLUSION

¶16          For the foregoing reasons, we affirm Sanders’ convictions and
sentences on all counts.




                         AMY M. WOOD • Clerk of the Court
                         FILED:    HB




                                      6